DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 49, 50, 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “alternating current provided to an external utility” and is dependent on claim 40 which recites that the electrical connector connects the panel to a home or electrical grid. It is unclear if the external utility is the home or electrical grid previously recited or is another element.
Claim 49 recites “a box-shaped body” and is dependent on claim 40 which recites “a box-shaped body” it is unclear if these are the same or different elements.
Claim 52 recites “a frame” and is dependent on claim 51 which is dependent on claim 40 which recites “a frame” it is unclear if these are the same or different elements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40, 41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2016/0218234 A1) in view of Oldenkamp (US 2012/0167950 A1).
	Regarding claims 40, 41 and 46, Balasubramanian disclose a photovoltaic panel (see Fig. 11):
	an assembly comprising an array of photovoltaic cells (1106 [0071], layer has multiple cells electrically connected) interposed and laminated between two layers of an encapsulating material (1105 and 1107 [0071]), the photovoltaic cells of the array being electrically connected to each other by connecting stretches of a color ([0038], regions are masked so as to make a more desirable image) of the photovoltaic cells; 
a glass sheet coupled (1101 [0072]) to a front surface, adapted to be exposed, of the assembly; 
and a back sheet of an electrically and thermally insulating plastic material (1108 [0071], sheeting made of PVF provides some amount of thermal insulation since it has a low thermal conductivity) coupled to a back surface of the assembly, 
wherein the glass sheet (1101) comprises at least one decoration (1102 [0071]-[0074]), which is obtained by at least one process carried out directly ([0095] on top of glass or under glass ([0071]) on one or both of a surface of the glass sheet or within a thickness of the glass sheet, and wherein the connecting stretches between the photovoltaic cells are covered or darkened by the at least one decoration (masked 
Balasubramanian discloses that the wiring between the photovoltaic cells can be masked in such a way so as to add to desirable appearance of the graphic layer [0038] and further discloses in Fig. 16A, this could include forming an image on a panel where the panel elements look like they form a contiguous regions of the same color.
Balasubramanian discloses that the interconnecting regions including wiring can be masked so as to form a more desirable image ([0038]), and that the opaque regions can be directly formed on the photovoltaic cell layer ([0068]).
Balasubramanian discloses that isolated regions which form the image often include a base layer (122, see Fig. 1D) and a graphic layer (124, see Fig. 1D) [0038] [0039] [0051] wherein the base layer is added to increase the vibrancy/opacity of the graphic layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interconnecting wiring of Balasubramanian by having a base layer and graphic layer directly on the interconnecting stretches of wiring between photovoltaic cells because Balasubramanian discloses it is possible to do so and furthermore to have the coloring of the combination of layers correspond to that of photovoltaic solar cells because it will result in a more desirable aesthetic image.
Modified Balasubramanian discloses “connecting stretches of a different color than a color of the photovoltaic cells and further covered or darkened by applying a coating directly on the connecting stretches between the photovoltaic cells so as to 
In addition, Balasubramanian discloses that a frame element can be attach to surround module (will be at edges of glass front layer) (see Figs. 15 and 18) and furthermore that the layers can be clamped down to each other with a frame, with no edge of any layer shown exposed (see Fig. 15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the panel of modified Balasubramanian to include a frame that clamps around the edges of the layers of panel to hold the layers together because Balasubramanian discloses it is obvious to do so and because it will add to the structural integrity of the layer and afford the layers within the panel some protection against elements.
However, Balasubramanian does not disclose details of how the electricity harnessed by the solar panels is used.
Oldenkamp discloses a junction box (104) attached to the back material of a panel where the junction box houses an inverter which converts power produced by the panel to provide to a grid (external utility) through a cable (108) ([0005][0034]).
Oldenkamp notes that (102, thermally conductive substrate) can instead be formed as part of the junction box cover (See embodiment Fig. 2c, 204c and 202c) on which electronics are directly mounted on back cover of PV module (222c) ([0040]).
Oldenkamp discloses a junction box (104) attached to the back material of a panel where the junction box houses a battery charge control module ([0005][0019]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the panel of modified Balasubramanian by including a junction box which is 
The definition of associated is “connected with something else” and since the junction box is connected to the back sheet it is considered associated with it.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Balasubramanian (US 2016/0218234 A1) in view of Oldenkamp (US 2012/0167950 A1) as applied to claims 40, 41, and 46 above and in further view of Gronet (US 2007/0017567 A1).
Regarding claim 42, modified Balasubramanian discloses all of the claim limitations as set forth above.
As set forth above, as best that can be understood by Examiner a process has to be performed on the surface of the class that imparts a characteristic which effects dirt accumulation.
Modified Balasubramanian does not disclose a coating on the glass which effects dirt accumulation.
Gronet discloses that a coating can be applied to the surface of the glass which results in a self-cleaning layer which does not affect transparency ([0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass surface of modified Balasubramanian so as to impart a self-cleaning layer (including TiO2 nanoparticles) as disclosed by Gronet because it will aid in maintenance of the panel.
Claims 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2016/0218234 A1) in view of Oldenkamp (US 2012/0167950 A1) as applied to claims 40, 41, and 46 above and in further view of Blemel (US 2014/0233141 A1).
Regarding claims 48-50, modified Balasubramanian discloses all of the claim limitations as set forth above.
Oldenkamp discloses a junction box (104) attached to the back material of a panel where the junction box houses a battery charge control module ([0005][0019]), however, does not disclose that the battery is in the junction box.
Blemel discloses that an energy storage unit can be included inside the junction box ([0210]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the junction box of modified Balasubramanian by including a battery because Oldenkamp discloses it is obvious to have a battery connected to the module inside the junction box as disclosed by Blemel because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Claims 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2016/0218234 A1) in view of Oldenkamp (US 2012/0167950 A1) as applied to claims 40, 41, and 46 above and in further view of MacKler (US 2010/0000134 A1) in view of Shewa (US 2008/0272278 A1).
Regarding claims 51 and 54, modified Balasubramanian discloses all of the claim limitations as set forth above.

MacKler discloses that light elements (212) can be positioned inside of a panel so as to create a backlighting effect to the images displayed ([0039]).
Shewa discloses that the lighting can comprise a string of LED elements (11 and 9) which is located at the perimeter of the solar panel to light up the front cover ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the panel of Balasubramanian by including LED elements disposed along the edges of the panels to light up the front cover as disclosed by MacKler and Shewa because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claims 51-53 and 55, modified Balasubramanian discloses all of the claim limitations as set forth above.
However, Balasubramanian does not disclose light elements connected to an edge of the module to light up the aesthetic element.
MacKler discloses that light elements (212) can be positioned inside of a panel so as to create a backlighting effect to the images displayed ([0039]).
Shewa discloses that the lighting can comprise a string of LED elements (11 and 9) which is located at the perimeter of the solar panel to light up the front cover ([0015]).

The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 55, modified Balasubramanian discloses all of the claim limitations as set forth above.
Please note the modifications above place the lighting elements at the edge.
The LED elements above will light the edges of the panel since they are located at the edges and are designed so as to illuminate the front of the panel (outwardly extending light).
Regarding claim 56, modified Balasubramanian discloses all of the claim limitations as set forth above.
In addition, Shewa discloses that the LED elements can be powered by batteries at night ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light elements of modified Balasubramanian so they are powered by batteries as night as disclosed by Shewa because as discloses by Shewa it will allow for the LED elements to be powered at night.
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2016/0218234 A1) in view of Oldenkamp (US 2012/0167950 A1) in view of MacKler (US 2010/0000134 A1) in view of Shewa (US 2008/0272278 A1) as applied to claims 51-56 above and in further view of Izardel (US 2006/0146524 A1).
Regarding claim 57, modified Balasubramanian discloses all of the claim limitations as set forth above.
However, modified Balasubramanian does not disclose that the lighting elements are powered directly by solar energy.
Izardel discloses that the lighting elements can be directly powered by solar energy ([0013]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the panel of modified Balasubramanian to have the light elements powered by solar energy because Izardel discloses it is obvious to do so and furthermore because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Response to Arguments
Applicant argues that Balasubramanian does not disclose “the connecting stretches between the photovoltaic cells are further covered or darkened by applying a coating directly on the connecting stretches between the photovoltaic cells so as to further obtain the overall effect of the solid and homogeneous base of the single color corresponding to the color of the photovoltaic cells.”

Applicant argues that Balasubramanian discloses that the graphic layer is directly applied to the photovoltaic cell and not the glass sheet as instantly claimed.
Examiner respectfully disagrees. Examiner notes that Balasubramanian discloses that the graphic layer can be applied to either the glass sheet (1102 [0071]-[0074], 1102 which is shown directly on 1101) or a photovoltaic layer ([0068], directly on photovoltaic layer no encapsulant in between. Balasubramanian discloses “In some such embodiments (as illustrated), the graphic layer 1102 may be deposited directly onto the underside of the light-incident surface 1101 of the photovoltaic module.”
	Applicant further argues that Oldenkamp does not disclose “a box-shaped body, which contains the control and management system of the photovoltaic panel, is associated to the back sheet” since there is a thermal layer between the junction box and the back sheet of the module.
Oldenkamp notes that (102, thermally conductive substrate) can instead be formed as part of the junction box cover (See embodiment Fig. 2c, 204c and 202c) on which electronics are directly mounted on back cover of PV module (222c) ([0040]). Examiner notes that the modification also includes this embodiment of Oldenkamp and furthermore the word associated is defined as “connected with something else” and since the junction box is connected to the back sheet it is considered associated with it.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726